                                               Case 2:15-cv-05346-CJC-E Document 433-59 Filed 10/09/20 Page 1 of 4 Page ID
                                                                               #:26494


                                          1      McDERMOTT WILL & EMERY LLP
                                                 Jason D. Strabo (SBN #246426)
                                          2      jstrabo@mwe.com
                                                 2049 Century Park East, 38th Floor
                                          3      Los Angeles, CA 90067-3218
                                                 Telephone: +1 310 788 4125
                                          4      Facsimile: +1 310 277 4730
                                          5      Kerry Alan Scanlon (admitted pro hac vice)
                                                 kscanlon@mwe.com
                                          6      Jeremy M. White (admitted pro hac vice)
                                                 jmwhite@mwe.com
                                          7      Julie H. McConnell (admitted pro hac vice)
                                                 jmcconnell@mwe.com
                                          8      The McDermott Building
                                                 500 North Capitol Street, NW
                                          9      Washington, D.C. 20001-1531
                                                 Telephone: +1 202 756 8000
                                          10     Facsimile: +1 202 785 8087
                                          11     Attorneys for Defendant Walt Disney Parks
M CDERMOTT WILL & E MERY LLP




                                                 and Resorts U.S., Inc.
                                          12
                       ATTORNEYS AT LAW
                          LOS ANGELES




                                          13
                                                                               UNITED STATES DISTRICT COURT
                                          14
                                                                             CENTRAL DISTRICT OF CALIFORNIA
                                          15
                                                 T.P., by and through S.P., as next friend,   CASE NO. 2:15-cv-05346-CJC-E
                                          16     parent, and natural guardian, et al.,
                                                                                              CERTIFICATE OF SERVICE
                                          17                               Plaintiff,         REGARDING DISNEY’S
                                                                                              APPLICATION TO FILE UNDER
                                          18             v.                                   SEAL UNREDACTED DOCUMENTS
                                                                                              CONTAINING CONFIDENTIAL
                                          19     Walt Disney Parks and Resorts U.S., Inc.,    INFORMATION
                                          20                               Defendant.         Judge: Hon. Cormac J. Carney
                                                                                              Trial Date: To Be Determined
                                          21
                                          22
                                          23
                                          24
                                          25
                                          26
                                          27
                                          28

                                                  Certificate of Service                                      (No. 2:15-CV-05346-CJC-E)
                                                             Case 2:15-cv-05346-CJC-E Document 433-59 Filed 10/09/20 Page 2 of 4 Page ID
                                                                                             #:26495



                                                        1                                      CERTIFICATE OF SERVICE
                                                        2              I hereby certify that on October 9, 2020, I caused to be served true and correct
                                                        3      copies of the following documents upon counsel of record for K.A.C., J.L.C., V.J.B.,
                                                        4      S.L.B., Y.Z., and M.Y.R.:
                                                        5              1.        Defendant Walt Disney Parks and Resorts U.S., Inc.’s (“Disney”)
                                                        6      Application for Leave to File Under Seal re: Disney’s Motions for Summary
                                                        7      Judgment;
                                                        8              2.        Declaration of Jeremy M. White in support of Application to File Under
                                                        9      Seal;
                                                        10             3.        Proposed Order on Application to Seal;
                                                        11             4.        Unredacted Memoranda of Law in Support of Disney’s Motions for
M CDERMOTT WILL & E MERY LLP




                                                        12     Summary Judgment;
                       ATTORNEYS AT LAW
                                          LOS ANGELES




                                                        13             5.        Unredacted Statements of Uncontroverted Facts and Conclusions of
                                                        14     Law;
                                                        15             6.        Unredacted exhibits to Disney’s Motions for Summary Judgment:
                                                        16                       a.      Jennifer Sweetman Deposition Excerpts
                                                        17                       b.      Alison Armor Deposition Excerpts
                                                        18                       c.      Greg Hale Deposition Excerpts
                                                        19                       d.      Jill Kelderman Expert Declaration
                                                        20                       e.      Ronald Schouten Expert Declaration (M.Y.R.)
                                                        21                       f.      Ronald Schouten Expert Declaration (J.L.C.)
                                                        22                       g.      Bruce Laval Deposition Excerpts
                                                        23                       h.      Bruce Laval Expert Declaration and Exhibits 1-7
                                                        24                       i.      S.L.B. Deposition Excerpts (December 3, 2019)
                                                        25                       j.      B.W.B. Deposition Excerpts (December 4, 2019)
                                                        26                       k.      S.L.B. Deposition Exhibits 2, 3, and 23
                                                        27                       l.      J.L.C. Deposition Excerpts (November 11, 2019)
                                                        28                       m.      F.C. Deposition Excerpts (November 12, 2019)

                                                                Certificate of Service                                                 (No. 2:15-CV-05346-CJC-E)
                                                             Case 2:15-cv-05346-CJC-E Document 433-59 Filed 10/09/20 Page 3 of 4 Page ID
                                                                                             #:26496



                                                        1                        n.      Plaintiffs K.A.C.’s and J.L.C.’s Responses to Disney’s First Set of
                                                        2              Interrogatories (April 5, 2016)
                                                        3                        o.      Plaintiffs K.A.C.’s and J.L.C.’s Responses to Disney’s Second
                                                        4              Set of Interrogatories (October 4, 2019)
                                                        5                        p.      Dr. Stephen Elliott Deposition Excerpts (December 16, 2019)
                                                        6                        q.      Dr. Carissa Meyer Deposition Excerpts (December 17, 2019)
                                                        7                        r.      Angela Klutts, M.Ed., BCBA, Deposition Excerpts (December
                                                        8              17, 2019)
                                                        9                        s.      M.Y.R. Deposition Excerpts (Part 1 of 2) (November 12, 2019)
                                                        10                       t.      M.Y.R. Deposition Excerpts (Part 2 of 2) (November 13, 2019)
                                                        11                       u.      F.Z. Deposition Excerpts (November 14, 2019)
M CDERMOTT WILL & E MERY LLP




                                                        12                       v.      M.Y.R. Deposition (Part 2 of 2) Exhibits 2, 4, 7, 8, and 10
                       ATTORNEYS AT LAW
                                          LOS ANGELES




                                                        13                       w.      M.Y.R. Deposition (Part 1 of 2) Exhibit 1
                                                        14                       x.      WDW and DLR Guest Assistance Card (GAC) Distribution and
                                                        15             Usage
                                                        16                       y.      WDW Guest Assistance Card (GAC) Impact -- Toy Story Mania
                                                        17             Scenario
                                                        18                       z.      Email from Alison Armor to Greg Hale et al. (Apr. 16, 2012)
                                                        19                       aa.     Disney Wait Time Reports for V.J.B. visits
                                                        20                       bb.     Disney Entitlement Report for V.J.B.
                                                        21                       cc.     Updated Entitlement Report for V.J.B.
                                                        22                       dd.     Disney Magic File for V.J.B.
                                                        23                       ee.     Disney Entitlement Report for K.A.C. and J.L.C.
                                                        24                       ff.     Updated Entitlement Report for K.A.C. and J.L.C.
                                                        25                       gg.     Disney Wait Time Reports for K.A.C. visits
                                                        26                       hh.     Disney Wait Time Reports for Y.Z. visits
                                                        27                       ii.     Disney Entitlement Report for Y.Z.
                                                        28

                                                                Certificate of Service                                                  (No. 2:15-CV-05346-CJC-E)
                                                             Case 2:15-cv-05346-CJC-E Document 433-59 Filed 10/09/20 Page 4 of 4 Page ID
                                                                                             #:26497



                                                        1              7.        Redacted Memoranda of Law in Support of Disney’s Motions for
                                                        2      Summary Judgment;
                                                        3              8.        Redacted Statements of Uncontroverted Facts and Conclusions of Law;
                                                        4              9.        Proposed Orders Regarding Disney’s Motions for Summary Judgment;
                                                        5      and
                                                        6              10.       Redacted exhibits to Disney’s Motions for Summary Judgment (see 6a-
                                                        7      ii).
                                                        8              The foregoing documents were served by e-mail or electronic transmission
                                                        9      upon counsel of record for K.A.C., J.L.C., V.J.B., S.L.B., Y.Z., and M.Y.R. at the
                                                        10     email addresses listed below:
                                                        11               DOGALI LAW GROUP, P.A.             ARIAS SANGUINETTI WANG &
M CDERMOTT WILL & E MERY LLP




                                                                         Andy Dogali                        TORRIJOS, LLP
                                                        12               (adogali@dogalilaw.com)            Eugene Feldman
                       ATTORNEYS AT LAW




                                                                         Barbara U. Uberoi                  (eugene@aswtlawyers.com)
                                          LOS ANGELES




                                                        13               (buberoi@dogalilaw.com)
                                                        14               LENZE LAWYERS, PCL                 DOM LAW PA
                                                                         Jennifer A. Lenze                  Domenick G. Lazzara
                                                        15               (jlenze@lenzelawyers.com)          (dom@domlaw.com)
                                                                         Amanda D. McGee
                                                        16               (mcgee@lenzelawyers.com)
                                                        17
                                                        18
                                                        19
                                                               Dated: October 9, 2020                Respectfully submitted,
                                                        20
                                                                                                     McDERMOTT WILL & EMERY LLP
                                                        21
                                                        22
                                                                                                     By:    /s/ Jeremy M. White
                                                        23                                                 Jeremy M. White
                                                        24                                                 Attorney for Walt Disney Parks and
                                                                                                           Resorts U.S., Inc.
                                                        25
                                                        26
                                                        27
                                                        28

                                                                Certificate of Service                                             (No. 2:15-CV-05346-CJC-E)
